In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-3506
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

CORREY JEFFERSON,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
             for the Eastern District of Wisconsin.
          No. 02-CR-21—Charles N. Clevert, Judge.
                        ____________
       ARGUED APRIL 3, 2003—DECIDED JULY 2, 2003
                     ____________


 Before CUDAHY, MANION and KANNE, Circuit Judges.
  CUDAHY, Circuit Judge Correy Jefferson bought two
semi-automatic handguns, one of which he later gave to
his brother, who is a convicted felon, allegedly for safe-
keeping while Jefferson was out of town. For this transfer,
Jefferson was convicted by a jury of knowingly delivering
a firearm to a felon in violation of 18 U.S.C. § 922(d)
and sentenced to 21 months in prison. He appeals, claiming
that the jury instructions misconstrued the language of
§ 922(d), which he argues does not encompass his ac-
tions. We affirm his conviction.
2                                                   No. 02-3506

                                I.
  In May 2001, Correy Jefferson legally purchased two
Ruger semi-automatic handguns from Buttrum’s Sport-
ing Goods in Glendale, Wisconsin, a Milwaukee suburb.
One of these two guns later ended up in the possession of
Correy’s brother Melvin, who is a convicted felon.1 Using
the handgun’s serial number, the police traced the gun
back to Correy Jefferson, and Correy was arrested on
December 2, 2001. Everything we know about what hap-
pened with the gun comes from Correy’s statement to
the police. According to the statement, Correy and Melvin
had gone to Buttrum’s together to buy the two guns, both
of which were for Correy. Correy knew that his brother,
as a felon, could not legally purchase a firearm. About
a week after the purchase, Correy gave one of the guns
to Melvin so that Melvin could keep it in Melvin’s safe
while Correy was out of town for about a month. The gun
remained with Melvin after Correy returned to Mil-
waukee and then for the duration of another out-of-
town trip. Correy stated that the last time he saw the
gun was when Melvin placed it in the safe, and Correy
admitted that he did not know the combination to Mel-
vin’s safe. Correy was indicted on one count of delivery of
a firearm to a felon, in violation of 18 U.S.C. § 922(d).
  Title 18 U.S.C. § 922(d) makes it “unlawful for any per-
son to sell or otherwise dispose of any firearm or ammuni-
tion to any person knowing . . . that such person” is a felon.
Before trial, the government proposed a jury instruction
defining “dispose of”: “To dispose of an object is to trans-
fer it to the control of another.” The government argued


1
   As a result of his present receipt of the gun, Melvin Jefferson
was eventually convicted of being a felon in possession of a
firearm in violation of 28 U.S.C. § 922(a) and sentenced to 91
months in prison.
No. 02-3506                                                3

that this broad definition of “dispose of” was supported
by two dictionary sources as well as Huddleston v. United
States, 415 U.S. 814, 821 (1974), in which the Supreme
Court held that a pawnbroker “disposes of” a firearm
when he allows a felon to redeem it. Jefferson vigorously
opposed this instruction. Jefferson disputed the validity
of the selected dictionary definitions and argued that
such a broad definition would constructively amend the
indictment. The district court, citing United States v.
Monteleone, 77 F.3d 1086, 1092 (8th Cir. 1996), gave
its own jury instruction broadly defining “dispose of”: “The
term ‘dispose of’ as used in the indictment means to
transfer a firearm so that the transferee acquires pos-
session of the firearm.” A jury convicted Correy Jefferson
on May 13, 2002, and he was sentenced to 21 months in
prison.


                             II.
  We review a district court’s decisions with respect to
jury instructions for abuse of discretion, approving on
appeal instructions that “fairly and accurately” summarize
the law and have support in the record. United States v.
Hendricks, 319 F.3d 993, 1004 (7th Cir. 2003). However, we
determine de novo whether an instruction fairly and
accurately summarizes the law or is legally erroneous.
United States v. Smith, 308 F.3d 726, 740 (7th Cir. 2002);
Savino v. C.P. Hall Co., 199 F.3d 925, 934 (7th Cir. 1999).
  Jefferson presents the principal subject in dispute, the
meaning of “dispose of,” in three ways. First, he argues that
the jury instruction as given constituted an improper
constructive amendment of the indictment. Second, he ar-
gues that the government did not present sufficient evi-
dence to support the jury’s verdict. Finally, he alleges
that the jury instruction itself was not a proper statement
of the law.
4                                                   No. 02-3506

  The constructive amendment argument does not get
Jefferson very far. “[A] constructive amendment occurs
where proof at trial goes beyond the parameters of the
indictment in that it establishes offenses different from
or in addition to those charged by the grand jury. Such
error . . . which in a jury trial can also be generated or
exacerbated by faulty instructions, violates the Fifth
Amendment since the Grand Jury Clause limits the avail-
able bases for conviction to those contained in the indict-
ment.” United States v. Pigee, 197 F.3d 879, 886 (7th Cir.
1999) (internal quotation marks omitted). As the govern-
ment agrees, a constructive amendment can be made
either through the evidence or through the jury instruc-
tions.2
  Jefferson argues that the definition of “dispose of” in the
district court’s jury instruction was so broad that he
was effectively convicted of aiding and abetting his
brother’s possession in violation of 18 U.S.C. § 922(g),
rather than of delivering a firearm to a felon in violation
of § 922(d), the offense for which he was indicted. Ulti-
mately, this argument only begs the question of the proper
interpretation of § 922(d). If the district court’s instruc-
tion was legally correct (i.e., if § 922(d) does cover Jeffer-
son’s actions), there is no reason to believe that Jeffer-
son was improperly convicted of aiding and abetting his



2
  An example of a constructive amendment case, cited by
Jefferson but not on point, is United States v. Stirone, 361 U.S.
212, 215-16 (1960). In Stirone, the defendant was indicted for
obstructing interstate shipments of sand, but at trial the govern-
ment also proffered evidence that the defendant had obstructed
steel shipments. The jury was instructed that it could convict
based on either sand or steel. The Supreme Court held that
the indictment had been amended by the addition of the ob-
struction of steel language in the jury instructions and reversed
the conviction.
No. 02-3506                                                  5

brother’s violation of § 922(g). In fact, the government
expressly rejected the district court’s proposal to include
jury instructions on aiding and abetting. Trial Tr. at 61
(May 13, 2002). Jefferson’s sufficiency-of-the-evidence ar-
gument similarly fails if the district court’s jury instruc-
tion was accurate. If the jury instruction was appropri-
ate, there was clearly sufficient evidence to support the
jury’s verdict. Thus, we move on to the jury instruction
itself.
  The core issue is the proper interpretation of “dispose of.”
Jefferson’s argument here is that the temporary transfer
of a gun for safekeeping, the extent of his admission, is
not encompassed by the statutory language. The district
court’s instruction was based on the instruction given
in Monteleone, 77 F.3d at 1092. Salvatore Monteleone had
given his gun for repair to a half-brother whom he
knew to be a felon, in a temporary transfer, also similar
to the one before us inasmuch as it was noncommercial.
The district court in Monteleone provided the following
jury instruction: “[T]he term ‘dispose of’ as used in the
indictment means to transfer a firearm so that the trans-
feree acquires possession of the firearm.” Id. On review, the
Eighth Circuit noted, while reversing the conviction on
other grounds: “This definition of ‘dispose’ is in accord
with the Supreme Court’s decision in Huddleston v.
United States, 415 U.S. 814 (1974). There, in considering
the very language before us in this appeal, the Court
determined that a disposal occurs when a person ‘comes
into possession, control, or power of disposal of a firearm.’ ”
Monteleone, 77 F.3d at 1092 (quoting Huddleston, 415 U.S.
at 823).
  While we agree with the general approach of Mon-
teleone, its holding is not as clearly applicable here as
the government would have us believe. First, since the
conviction of the defendant in Monteleone was reversed on
other grounds, the Eighth Circuit’s treatment of the jury
6                                                No. 02-3506

instruction may be dictum. Second, Monteleone ‘s reliance
on Huddleston is questionable. In Huddleston, the Su-
preme Court considered whether a felon redeeming a
firearm from a pawnshop was “acquiring” the firearm in
violation of § 922(a)(6). William Huddleston had argued
that a redemptive transaction was not a “sale” from the
perspective of the pawnbroker, and so could not be an
“acquisition” with respect to the person redeeming. The
Court disagreed, holding that guns can be acquired not
only through sales but through “other dispositions.” 18
U.S.C. § 922(a)(6). The Court, citing laws regulating the
firearms transactions of pawnbrokers, concluded that
pawnbrokers do “dispose” of firearms when they allow
them to be redeemed by their patrons, even if the redemp-
tion does not constitute a sale.
  The problem with relying on Huddleston here is that
pawnshop redemptions are both commercial and final, two
qualities claimed to have been absent in Jefferson’s trans-
fer to his brother. Further, the Huddleston court relied
on both these aspects of pawnshop redemptions in coming
to its conclusion that “disposition” should be read some-
what broadly. And common definitions of the word “dis-
posal” also contain the element of finality. See Merriam-
Webster Dictionary (1990) (disposal: “to transfer to the
control of another; to get rid of; to deal with conclusively ”)
(emphasis added). Further, the principle of ejusdem generis
would suggest that § 922(d) only covers dispositions that
are similar to sales, perhaps in their commercial and final
qualities. Reading § 922(d) to cover noncommercial trans-
actions may even yield a Commerce Clause challenge. But
see United States v. Lemons, 302 F.3d 769, 772 (7th Cir.
2002) (holding that § 922(g)(1) is within congressional
Commerce Clause authority).
  Legislative history pulls in both directions. The strongest
evidence for the government comes from a source cited
by the Huddleston court. According to Huddleston, the term
No. 02-3506                                                  7

“dispose” was first used in the National Firearms Act, Pub.
L. No. 73-474, § 1(k), 48 Stat. 1236, 1237 (1934), which
defined “to transfer” as “to sell, assign, pledge, lease, loan,
give away, or otherwise dispose of.” If we derived our
construction from the 1934 law, therefore, disposal would
encompass a wide range of transfers, both temporary and
permanent (e.g., sell or lease) and both commercial and
noncommercial (e.g., sell or give away). On the other hand,
we may also consider the more recent history of § 922(d).
Prior to 1986, § 922 only forbade sales and other disposi-
tions to felons by licensed gun dealers. H.R. Rep. No. 99-495
at 15, reprinted in 1986 U.S.C.C.A.N. 1327, 1341. The
Firearms Owners’ Protection Act, § 102(5), Pub. L. No. 99-
308, 100 Stat. 449, 451 (1986), broadened the statutory
coverage to “close an existing loophole whereby qualified
purchasers have acquired firearms from licensees on
behalf of prohibited persons.” H.R. Rep. No. 99-495 at 17,
reprinted in 1986 U.S.C.C.A.N. 1327, 1343. The new
§ 922(d) “extend[ed] the prohibition which [applied] only to
Federal firearms licensees to all persons who transfer a
firearm.” Id. at 22, 1348. There are two ways to inter-
pret this broadening of the law. The first possible interpre-
tation is that the new language intends to forbid, for non-
dealers, only actions that dealers usually engage in—
commercial, permanent transfers. Or we can read the
change to include under § 922(d) the wider range of trans-
fers that a non-dealer might make (including gratuitous,
temporary transfers). After all, there is no compelling
reason to believe that, when the class of persons covered
is broadened, the meaning of “sell or otherwise dispose
of” should continue to reflect only the sorts of disposi-
tions associated with the former and narrower class of
persons covered.
  Although we must keep in mind that ambiguity in
criminal statutes should generally be resolved in favor
of lenity, United States v. Lange, 312 F.3d 263, 266 (7th Cir.
8                                              No. 02-3506

2002), this maxim must of course yield to the paramount
consideration—to follow congressional intent. Here, our best
evidence of congressional intent is the legislative history
cited above, which indicates that Congress wanted to
broaden the reach of the gun control statute to cover
a wider range of firearms transfers. Given the potential
breadth of the word “disposal,” as contained in the 1934
National Firearms Act, we believe that Congress must
have been aware that non-dealers may be equally likely
to engage in gratuitous, temporary transfers (say, to
family members or friends) as to engage in permanent,
commercial transfers, and must have found both types
of transfers potentially dangerous and undesirable. To
exclude such gratuitous, temporary transfers from the reach
of § 922(d) also ill-serves the purposes of the statute—
Congress presumably did not want guns in the hands of
felons, whether on a temporary or permanent basis,
whether for free or for payment. If Congress really
wanted to strengthen and broaden the reach of the fire-
arms statute, it would not have distinguished between
transfers made at arm’s length for consideration and
gratuitous transfers to friends or family members. We
are not aware of a persuasive reason to make such a
distinction.
  The case at hand becomes even clearer when we note
that Congress expressly had in mind, in broadening
§ 922(d), straw purchases “whereby qualified purchasers
have acquired firearms from licensees on behalf of pro-
hibited persons.” H.R. Rep. No. 99-495 at 17, reprinted in
1986 U.S.C.C.A.N. 1327, 1343. After all, Jefferson’s own
argument is that the jury instruction as given broadened
his indictment “to include . . . aiding and abetting a pro-
hibited person in the possession of a firearm” and that
the jury convicted him based on that conduct. Jefferson
Br. at 9-16. As the congressional history shows, such aiding
and abetting, when it amounts to a straw purchase, falls
No. 02-3506                                               9

precisely within the range of activities prohibited by
§ 922(d). Given the substantial duration of Jefferson’s
transfer to his brother and his brother’s undisputed ex-
clusive control over the firearm, we see no problem with the
district courts’ definition of “dispose of,” “to transfer a
firearm so that the transferee acquires possession of the
firearm.”


                            III.
  For the foregoing reasons, the judgment of the district
court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-2-03